EXHIBIT 10.10
STARWOOD PROPERTY TRUST, INC.
EQUITY PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT, (the “Agreement”), dated as of
August 17, 2009 (the “Grant Date”), is made by and between Starwood Property
Trust, Inc., a Maryland corporation (the “Company”), and Barbara J. Anderson
(the “Grantee”).
WHEREAS, the Company has adopted the Starwood Property Trust, Inc. Equity Plan
(the “Plan”), pursuant to which the Company may grant to the Grantee Restricted
Stock Units, the payment of which may subject to vesting and forfeiture
conditions (“Restricted Stock Units”);
WHEREAS, the Grantee is a natural person who is providing bona fide services to
the Company on the date of this Agreement;
WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
Section 1. Grant of Restricted Stock Unit Award
(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
5,000 Restricted Stock Units on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.
(b) Incorporation of Plan. The provisions of the Plan are hereby incorporated
herein by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Board shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Grantee and its representatives in respect of any questions arising under
the Plan or this Agreement.

 

1



--------------------------------------------------------------------------------



 



Section 2. Terms and Conditions of Award
The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:
(a) Restrictions. The Restricted Stock Units and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, prior to the lapse of
restrictions set forth in this Agreement applicable thereto, as set forth in
Section 2(d). The Board may in its discretion, cancel all or any portion of any
outstanding restrictions prior to the expiration of the periods provided under
Section 2(b). The period from the date of grant of a Restricted Stock Unit to
the date it becomes vested and payable shall be referred to herein as the
“Restricted Period.”
(b) Form of Payment. Unless otherwise determined by the Committee at the time of
payment, each Restricted Stock Unit granted hereunder shall represent the right
to receive one share of Stock following the date on which such Restricted Stock
Unit vests, as provided herein.
(c) Dividend/Distribution Equivalents. The Grantee shall be paid as of each date
(a “Dividend Date”) on which cash dividends and cash distributions are paid with
respect to shares of Stock underlying as yet unpaid Restricted Stock Units an
amount equal to the amount paid to each Company stockholder with respect to the
same number of shares of Stock, provided that the record date with respect to
such dividend or distribution occurs within the Restricted Period. Additional
Restricted Stock Units shall be credited to the Grantee’s account as of each
Dividend Date on which dividends and distributions and/or special dividends and
distributions that are paid in a form other than cash are paid with respect to
Stock, provided that the record date with respect to such dividend or
distribution occurs within the Restricted Period. The number of Restricted Stock
Units to be credited to the Grantee’s account with respect to this Award as of
any Dividend Date shall equal the quotient obtained by dividing (i) the product
of (1) the number of the Restricted Stock Units credited to such account on the
record date for such dividend or distribution and (2) the per share dividend (or
distribution value) payable on such Dividend Date, by (ii) the Fair Market Value
of a share of Stock as of such Dividend Date.
(d) Lapse of Restrictions; Forfeiture. Except as may otherwise be provided
herein, the restrictions on transfer set forth in Section 2(c) shall lapse with
respect to eight and one-third percent (8 1/3%) of the Restricted Stock Units
granted hereunder on the last day of each calendar quarter, commencing on
December 31, 2009, subject to the Grantee’s continuing to provide service as an
officer of the Company as of each such vesting date.
Notwithstanding the foregoing, the Restricted Stock Units granted hereunder and
any accumulated but unpaid dividend equivalents and distribution equivalents
thereon shall become immediately vested, payable and free of transfer
restrictions upon a Change in Control.

 

2



--------------------------------------------------------------------------------



 



Upon termination of the Grantee’s service as an officer of the Company, any as
yet unvested Restricted Stock Units and any accumulated but unpaid dividend
equivalents or distribution equivalents thereon shall be immediately forfeited.
Restricted Stock Units and any accumulated but unpaid dividend equivalents or
distribution equivalents forfeited pursuant to this Section 2(e) shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors or assigns shall thereafter have any further rights or interests in
such units or equivalents.
(e) Settlement of Restricted Stock Units.
Restricted Stock Units which vest as provided under Section 2(d) prior to
September 30, 2010, shall be paid on September 30, 2010.
Restricted Stock Units which vest as provided under Section 2(d) on and after
September 30, 2010 shall be paid to the Grantee in a lump sum promptly, but in
no event later than 30 days, following the vesting date.
In the event that shares of Stock are to be issued upon any lapse of
restrictions relating to the Restricted Stock Units, the Company shall issue to
the Grantee a stock certificate representing such shares of Stock.
Section 3. Miscellaneous
(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to the Corporate
Counsel of the Company at the principal office of the Company and, in the case
of the Grantee, at the address most recently on file with the Grantee’s
employer.
(b) No Right to Continued Service. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the service of the
Company or shall interfere with or restrict in any way the right of the Company,
which is hereby expressly reserved, to terminate the Management Agreement at any
time for any reason whatsoever, with or without “cause” (as defined in the
Management Agreement).
(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that the
Grantee has received a copy of the Plan and has had an opportunity to review the
Plan and has agreed to be bound with respect to all the terms and provisions of
the Plan.
(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the Grantee’s successors and assigns.

 

3



--------------------------------------------------------------------------------



 



(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.
(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Maryland.
(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 17th day of August, 2009.

            STARWOOD PROPERTY TRUST, INC.
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi       
Title:   Secretary        GRANTEE
      /s/ Barbara J. Anderson       Barbara J. Anderson           

 

5